Opinion by
Judge Rogers,
The issue in this unemployment compensation ease is whether Katherine V. Mann, the claimant, who clearly quit her work as an EKG Technician with John F. Kennedy Hospital, did so for causes of necessitous and compelling nature. The claimant who was afforded two hearings by the Unemployment Compensation Board of Review testified that she quit her work because she believed that patients at the hospital were not receiving proper medical care, because she considered her supervisor to be arrogant as well as lacking in education and training, and because other employees of the hospital did not do the claimant’s work while the claimant was on vacation, leaving backlogs for her to do when she returned. Aside from the fact that the Board expressly stated its disbelief of these criticisms of the hospital and other employees, the complaints themselves amount to nothing more than expressions of the claimant’s dissatisfaction with her working conditions. Mere dissatisfaction with working conditions is not necessitous and compelling cause for voluntarily leaving employment. Nolte v. *121Unemployment Compensation Board of Review, 24 Pa. Commonwealth. Ct. 541, 358 A.2d 114 (1976).
Order affirmed.
Order,
And Now, this 7th day of March, 1979, the order of the Unemployment Compensation Board of Review is affirmed.